OMB APPROVAL OMB Number:3235-0070 Expires:August 31, 2015 Estimated average burden hours per response187.43 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1June 30, 2015. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes T No £ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: T Non-accelerated filer: £Smaller reporting company: £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T The number of shares outstanding of the issuer’s common stock as of August 6, 2015 was 24,697,335. Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Table of Contents TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): Condensed Consolidated Balance Sheets at June 30, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 – Controls and Procedures 22 PART II - OTHER INFORMATION Item 1A – Risk Factors 23 Item 6 – Exhibits 23 SIGNATURES 24 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) June 30, 2015 December 31, 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables Unbilled receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Severance pay fund Other long term receivables Property and equipment, net Other intangible assets, net Goodwill Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) June 30, 2015 December 31, 2014 (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of long term debt Short term bank credit Deferred revenues Total current liabilities LONG TERM LIABILITIES: Contractual and accrued Israeli statutory severance pay Long term portion of debt Deferred income tax liability Other long term liabilities Total long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of June 30, 2015 and December 31, 2014; Issued and outstanding: 24,697,335 shares and 24,533,121 shares as of June 30, 2015 and December 31, 2014, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of June 30, 2015 and December 31, 2014; No shares issued or outstanding as of June 30, 2015 and December 31, 2014 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (U.S. Dollars, except share data) Six months ended June 30, Three months ended June 30, Revenues $ Cost of revenues Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangible assets Total operating costs and expenses Operating income (loss) ) ) Other income Financial expense, net ) Total other income (expense) Income (loss) before income tax expense ) ) Income tax expense Net income (loss) ) ) Other comprehensive income, net of income tax: Foreign currency translation adjustment Comprehensive income (loss) $ ) $ $ ) $ Basic net income (loss) per share $ ) $ $ ) $ Diluted net income (loss) per share $ ) $ $ ) $ Weighted average number of shares used in computing basic net income (loss) per share Weighted average number of shares used in computing diluted net income (loss) per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments required to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Loss on disposal of assets – Capital gain on sale of property and equipment ) – Stock based compensation Deferred tax provision Changes in operating assets and liabilities: Trade receivables Unbilled receivables ) Other accounts receivable and prepaid expenses ) ) Inventories ) Severance pay, net Trade payables ) ) Other accounts payable and accrued expenses ) ) Deferred revenues ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Increase (decrease) in restricted collateral deposits ) Purchase of property and equipment ) ) Proceeds from sale of property and equipment – Acquisition of UEC – ) Additions to capitalized software – ) Net cash used in investing activities $ ) $ ) The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Six months ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of long term debt $ ) $ ) Change in short term bank credit Proceeds from long term debt – Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH DIFFERENCES DUE TO EXCHANGE RATE CHANGES CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Common stock issued in acquisition of UEC $ – $ SUPPLEMENTARYCASH FLOW INFORMATION Interest paid during the period $ $ Taxes paid on income during the period $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 7 Table of Contents NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:BASIS OF PRESENTATION a.Company: Arotech Corporation (“Arotech”) and its wholly-owned subsidiaries (the “Company”) provide defense and security products for the military, law enforcement, emergency services and homeland security markets, including advanced zinc-air and lithium batteries and chargers, and multimedia interactive simulators/trainers. The Company operates primarily through its wholly-owned subsidiaries FAAC Incorporated, a Michigan corporation located in Ann Arbor, Michigan (Training and Simulation Division) with locations in Royal Oak, Michigan and Orlando, Florida; Epsilor-Electric Fuel Ltd. (“Epsilor-EFL”), an Israeli corporation located in Beit Shemesh, Israel (between Jerusalem and Tel-Aviv) and in Dimona, Israel (in Israel’s Negev desert area) (Power Systems Division); UEC Electronics, LLC (“UEC”), a South Carolina limited liability company located in Hanahan, South Carolina (Power Systems Division); and Electric Fuel Battery Corporation (“EFB”), a Delaware corporation that has, as of April 30, 2015, been relocated from Auburn, Alabama to UEC’s facilities in Hanahan, South Carolina (Power Systems Division). b.Basis of presentation: The accompanying interim condensed consolidated financial statements have been prepared by Arotech Corporation in accordance with generally accepted accounting principles for interim financial information, with the instructions to Form 10-Q and with Article 10 of Regulation S-X, and include the accounts of Arotech Corporation and its subsidiaries. Certain information and footnote disclosures, normally included in complete financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. In the opinion of the Company, the unaudited financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of its financial position at June 30, 2015, its operating results for the six- and three month periods ended June 30, 2015 and 2014, and its cash flows for the six month periods ended June 30, 2015 and 2014. The results of operations for the six and three months ended June 30, 2015 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2015. The balance sheet at December 31, 2014 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. c.Reclassification: Certain comparative data in these financial statements may have been reclassified to conform to the current year’s presentation. d.Contingencies The Company is from time to time involved in legal proceedings and other claims. The Company is required to assess the likelihood of any adverse judgments or outcomes to these matters, as well as potential ranges of probable losses. The Company has not made any material changes in the accounting methodology used to establish its self-insured liabilities during the past three fiscal years. A determination of the amount of reserves required, if any, for any contingencies is made after careful analysis of each individual issue. The required reserves may change due to future developments in each matter or changes in approach, such as a change in the settlement strategy in dealing with any contingencies, which may result in higher net loss. 8 Table of Contents e.Certain relationships and related transactions Officer loans: On February 9, 2000, one of the Company’s officers exercised 9,404 stock options. This officer paid the exercise price of the stock options and certain taxes that the Company paid on his behalf by giving the Company a non-recourse promissory note due in 2025 in the amount of $329,163, bearing annual interest at 1% over the then-current federal funds rate announced from time to time by the Wall Street Journal, secured by the shares of the Company’s common stock acquired through the exercise of the options and certain compensation due to this officer upon termination. As of June 30, 2015 and December 31, 2014, the aggregate amount outstanding pursuant to this promissory note was $452,995.Additionally, there is a former employee with the same arrangement with an outstanding promissory note of $455,059. Consulting agreement with Sampen Corporation: The Company has a second amended and restated consulting agreement with Sampen Corporation that it executed in November 2014. Sampen is a New York corporation owned by members of the immediate family of one of the Company’s officers, and this officer is an employee of both the Company and of Sampen. The term of this consulting agreement is until December 31, 2017. Pursuant to the terms of the Company’s amended and restated agreement with Sampen, Sampen provides one of its employees to the Company for such employee to serve as the Company’s President and Chief Executive Officer. The Company pays Sampen $8,960 per month, plus an annual bonus, on a sliding scale, in an amount equal to a minimum of 25% of Sampen’s annual base compensation then in effect if the results the Company actually attains for the year in question are 100% or more of the amount the Company budgeted at the beginning of the year, up to a maximum of 75% of Sampen’s annual base compensation then in effect if the results the Company actually attains for the year in question are 110% or more of the amount the Company budgeted at the beginning of the year. The Company also pays Sampen, to cover the cost of the Company’s use of Sampen’s offices as an ancillary New York office and the attendant expenses and insurance costs, an amount equal to 16% of each monthly payment of base compensation. f.Accounting for stock-based compensation: For the six months ended June 30, 2015 and 2014 the compensation expense recorded related to restricted stock units and restricted shares was $335,000 and $258,000, respectively. The remaining total compensation cost related to share awards not yet recognized in the statements of comprehensive income as of June 30, 2015 was $558,000. The weighted average period over which this compensation cost is expected to be recognized is approximately one and one-half years. Income tax expense was not impacted since the Company is in a net operating loss position. There were no new options issued in the first six months of 2015 and there are no outstanding issued options. The Company’s directors received their annual restricted stock grants on April 1, 2015 in accordance with the terms of the directors’ stock compensation plan. g.Anti-dilutive shares for EPS calculation All contingent and non-vested restricted stock and non-vested restricted stock units have been excluded from the calculation of the basic earnings per common share because all such securities do not participate in losses for the periods presented and have been excluded from the calculation of diluted earnings per common share as the effect would be anti-dilutive. The Company has excluded any restricted stock or restricted stock units that will never vest under the current program. The total weighted average number of shares related to the outstanding options and warrants excluded from the calculations of basic and diluted net income per share for the six month periods ended June 30, 2015 and 2014 were 1,015,654 and 602,740, respectively. 9 Table of Contents NOTE 2:FAIR VALUE MEASUREMENT The carrying value of short term assets and liabilities in the accompanying condensed consolidated balance sheets for cash and cash equivalents, restricted collateral deposits, trade receivables, unbilled receivables, inventories, prepaid and other assets, trade payables, accrued expenses, deferred revenues and other liabilities as of June 30, 2015 and December 31, 2014, approximate fair value because of the short maturity of these instruments. The carrying amounts of long term debt approximates the estimated fair values at June 30, 2015, based upon the Company’s ability to acquire similar debt at similar maturities. NOTE 3: INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using the average cost method or the FIFO method. The Company periodically evaluates the quantities on hand relative to current and historical selling prices and historical and projected sales volume. Based on these evaluations, provisions are made in each period to write down inventory to its net realizable value. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost. From December 31, 2014, inventories in the Training and Simulation Division decreased $88,561 and increased $203,228 in the Power Systems Division: June 30, 2015 December 31, 2014 (Unaudited) Raw and packaging materials $ $ Work in progress Finished products Total: $ $ NOTE 4:SEGMENT INFORMATION a.The Company and its subsidiaries operate primarily in two continuing business segments and follow the requirements of FASB ASC 280-10. Additionally, the two segments are also treated by the Company as reporting units for goodwill impairment testing purposes under FASB ASC 350-20-35. The goodwill amounts associated with each of these reporting units was determined and valued when the specific businesses in the reportable segment were purchased. The Company’s reportable operating segments have been determined in accordance with the Company’s internal management structure, which is organized based on operating activities. The accounting policies of the operating segments are the same as those used by the Company in the preparation of its annual financial statements. The Company evaluates performance based upon two primary factors, one is the segment’s operating income and the other is the segment’s contribution to the Company’s future strategic growth. b.The following is information about reported segment revenues, income (losses) and total assets for the six and three months ended June 30, 2015 and 2014: 10 Table of Contents Training and Simulation Division Power Systems Division Corporate Total Company Six months ended June 30, 2015 Revenues from outside customers $ – Depreciation and amortization expense(1) Direct expenses(2) Segment net income (loss) $ ) ) ) Financial income (expense) Income tax expense ) – ) ) Net income (loss) $ ) ) ) Segment assets(3) $ Additions to long-lived assets $ Six months ended June 30, 2014 Revenues from outside customers $ $ $ – $ Depreciation and amortization expense(1) Direct expenses(2) Segment net income (loss) $ $ $ ) $ Financial expense ) Income tax expense ) Net income (loss) $ $ $ ) $ Segment assets(3) $ Additions to long-lived assets $ Three months ended June 30, 2015 Revenues from outside customers $ – Depreciation and amortization expense(1) Direct expenses(2) Segment net income (loss) $ ) ) ) Financial income (expense) Income tax expense ) – ) ) Net income (loss) $ ) ) ) Three months ended June 30, 2014 Revenues from outside customers $ $ $ – $ Depreciation and amortization expense(1) Direct expenses(2) Segment net income (loss) $ $ $ ) $ Financial income (expense) Income tax expense ) – ) ) Net income (loss) $ $ $ ) $ Includes depreciation of property and equipment and amortization expenses of intangible assets. Including, inter alia, sales and marketing, general and administrative. Out of those amounts, goodwill in the Company’s Training and Simulation and Power Systems Divisions totaled $24,435,641 and $21,173,818, respectively, as of June 30, 2015 and $24,435,641 and $21,758,040, respectively, as of June 30, 2014. 11 Table of Contents NOTE 5:BANK FINANCING The Company’s FAAC subsidiary has a $15.0 million line of credit (the “Line of Credit”) with Fifth Third Bank (the “Bank”) at a rate of LIBOR plus 3.75%, secured by the assets and receivables of FAAC and by the assets and receivables of the Company and of the Company’s U.S. subsidiaries. Additionally, the Company, UEC and EFB are guarantors of the Line of Credit. On April 1, 2014, pursuant to an Amended and Restated Credit Agreement (the “Amended Credit Agreement”), the parties to the original credit agreement (the “Original Credit Agreement”) agreed to amend the Line of Credit to add two term loans to it: an $18.0 million 61-month senior term loan at a 2014 interest rate of 3.75% over LIBOR, and a $4.5 million 61-month B term loan at a 2014 interest rate of 5.5% over LIBOR. Pursuant to a joinder agreement that took effect upon the Company’s acquisition of UEC (the “Joinder Agreement”), UEC became a party to the Amended Credit Agreement as a co-borrower with FAAC, and provided a guaranty and security substantially identical to that granted by the Company and EFB. The Company, FAAC and EFB also entered into a patent and trademark security agreement with the Bank; upon effectiveness of the Joinder Agreement, UEC executed a substantially identical agreement. Certain covenants contained in the Original Credit Agreement have been modified in the Amended Credit Agreement. Commencing with the fiscal quarter ending September 30, 2014, the Company’s “Fixed Charge Coverage Ratio,” determined on a combined basis with UEC and otherwise computed in the same manner as under the Original Credit Agreement, has been raised to 1.25 to 1 from 1.10 to 1. “Net Advances to Affiliates” as defined in the Original Credit Agreement are now defined with reference to FAAC or UEC, as the case may be, and may not increase by more than $5,500,000 on a combined basis for both borrowers in any calendar year over a “Base Amount” to be determined by mutual agreement of FAAC and the Bank. Effective at the end of the second quarter of 2015, the Bank eliminated the covenant that provided that UEC’s earnings before interest, taxes, depreciation and amortization with certain add-backs (“EBITDA”), may not be less than $4,500,000 for any trailing twelve-month period ending at the end of a fiscal quarter (“Test Period”). In addition, the Company also maintains a ratio of “Combined Funded Indebtedness” (defined as all indebtedness (a) in respect of money borrowed, (b) evidenced by a note, debenture or other like written obligation to pay money, (c) in respect of rent or hire of property under leases or lease arrangements which under GAAP are required to be capitalized or (d) in respect of obligations under conditional sales or other title retention agreements, all as determined on a combined basis for FAAC and UEC less (e) cash held on account with the Bank) to “Combined Adjusted EBITDA” (defined as EBITDA of FAAC and UEC computed on a combined basis) may not exceed (a) 2.25 to 1.0 for the Test Period ending September 30, 2014 or any Test Period ending as of the end of any fiscal quarter thereafter prior to the fiscal quarter ending March 31, 2015 or (b) 2.00 to 1.0 for the Test Period ending March 31, 2015 or any Test Period ending as of the end of any fiscal quarter thereafter.The Company was in compliance with all debt covenants as of June 30, 2015. Pursuant to the requirements of the Amended Credit Agreement, the Company was required to deliver an Interest Rate Swap agreement fixing the interest rate of 1.37% on approximately $9.0 million of the outstanding term loans associated with the acquisition of UEC. Accordingly, in April 2014, the Company entered into an interest rate swap for a notional amount of $9.0 million. The expiration date of this interest rate swap is April 1, 2019. The fair value of the interest rate swap liability is $58,000 at June 30, 2015. The liability is included in accrued expenses and is adjusted through financial expenses. 12 Table of Contents NOTE 6:COMMON STOCK REPURCHASE PROGRAM In February 2009, the Company’s Board of Directors authorized the repurchase in the open market or in privately negotiated transactions of up to $1.0 million of the Company’s common stock. The repurchase program was extended in August 2014 for an additional year and the authorization expanded repurchase up to $2.0 million of the Company’s common stock. Through March 31, 2015, the Company repurchased 738,611 shares for a total of $1,084,060, net of commissions. There were no shares repurchased during the three months ended June 30, 2015. The repurchase program, which expires on August 10, 2016, is subject to management’s discretion. NOTE 7:PRO FORMA FINANCIAL INFORMATION In April 2014, the Company entered into a membership interest purchase agreement pursuant to the terms of which the Company purchased all of the outstanding membership interests of UEC from the seller of UEC, a company owned by UEC’s two top managers (the “Acquisition”). UEC develops and manufactures electronic components and subsystems primarily for military, aerospace and industrial customers.The Company’s management considered the purchase of UEC to be an accretive addition to the Power Systems Division. The Acquisition was accounted for under the acquisition method accounting. Accordingly, all assets and liabilities acquired, along with the potential $5.5 million earn out (with an estimated fair value of $4.5 million at the acquisition date) were recorded at their estimated fair market values as of the date of acquisition. The liability for the earn out was recorded in other accounts payable and accrued expenses ($2.2 million) and other long-term liabilities ($2.3 million) and then adjusted in the fourth quarter of 2014 to $2.5 million in accrued expenses and zero in long term liabilities since the 2014 earn-out was paid in April 2015 and the 2015 earn-out is no longer expected to be achieved. The fair value measurements were based on significant inputs that were not observable in the market which are Level 3 inputs in the fair value hierarchy. The results of UEC’s operations have been included in the consolidated financial statements commencing on the date of acquisition. Included in the Company’s Consolidated Statements of Comprehensive Income for the year ended December 31, 2014 were net sales of approximately $27.2 million and income before provision for income taxes of approximately $5.0 million since the April 1, 2014 acquisition of UEC. The total consideration of $37.9 million, after the net working capital adjustment, for the membership interests purchased consisted of (i) cash in the amount of $29,206,245, (ii) 775,000 shares of the Company’s common stock, valued at $4,216,000, and (iii) contingent consideration with an estimated fair value at April 1, 2014 of $4.5 million. It was determined during the first quarter of 2015 that the sellers had earned 100% of the contingent earn-out for 2014 and the sellers were paid $2.5 million in cash in April 2015. Based upon a valuation of tangible and intangible assets acquired, the Company has allocated the cost of the Acquisition to UEC’s net assets as follows (unaudited): Tangible assets acquired: Cash: $ Accounts receivable and unbilled revenues Other current assets Property and equipment, net Intangible assets Customer list Contracts in place (backlog) Technology Covenant not to compete. Goodwill (intangibles that did not qualify for separate recognition) Total asset value Less: liabilities assumed ) Net fair value of assets acquired $ These fair value measurements are provisional based on third-party valuations that are currently under review and are subject to refinement for up to one year after the acquisition date based on additional information that may be obtained by the Company that existed as of the acquisition date. 13 Table of Contents Intangible assets in the amount of $13.1 million have a weighted-average useful life of approximately five years. Goodwill arising from acquisitions is not amortized. In lieu of amortization, the Company is required to perform an annual impairment test. If the Company determines, through the impairment review process, that goodwill has been impaired, it will record the impairment charge in its statement of comprehensive income. The Company will also assess the impairment of goodwill whenever events or changes in circumstances indicate that the carrying value may not be recoverable. This goodwill is deductible for tax purposes. Pro forma financial information In April 2014, the Company acquired UEC (the “Acquisition”). The following summary pro forma information includes the effects of the Acquisition on the operating results of the Company through the first six months of 2014. The pro forma data for the first six months ended June 30, 2014 is presented as if the Acquisition had been completed on January 1, 2013. This pro forma financial information does not purport to be indicative of the results of operations that would have occurred had the Acquisition taken place on January 1, 2013, nor do they purport to be indicative of the results of operations that will be obtained in the future. Six-Months Ending June 30, 2014 Revenues $ Income – before income tax $ Net income $ Basic net income per share $ Diluted net income per share $ Weighted average number of shares used in computing basic net income per share Weighted average number of shares used in computing diluted net income per share Pro forma results presented above reflect: (1) amortization relating to fair value estimates of intangible assets; (2) elimination of UEC expenses that were not part of the transaction; and (3) incremental interest expense on new long term debt incurred in connection with the transaction as though the transaction occurred as of January 1, 2013. NOTE 8:SALE OF BUILDING In March 2007, the Company purchased 16,700 square feet of space for the now-discontinued Armor Division in Auburn, Alabama for approximately $1.1 million pursuant to a seller-financed secured purchase money mortgage. Half of the mortgage was payable over ten years in equal monthly installments based on a 20-year amortization of the full principal amount, and the remaining half was payable at the end of ten years in a balloon payment. The building was leased to a third party and was listed for sale with a local real estate agent. Additionally, the carrying value of this property was written down to zero as part of the 2011 Armor Division impairment. On February 9, 2015, the Company sold the building to the current tenant for $925,000, resulting in a gain, net of fees, of $895,000 which was recorded in other income on the income statement. On that same date, the existing mortgage and existing building sub lease were terminated which ended any obligation the Company had for this property. 14 Table of Contents NOTE 9:IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In April 2015, the FASB issued ASU No. 2015-03, “Simplifying the Presentation of Debt Issuance Costs” (Topic 835-30). ASU No. 2015-03 requires the presentation of debt issuance costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of such costs is reported as interest expense. This change conforms the presentation with that of debt discounts. The ASU is effective for annual reporting periods (including interim reporting periods within those periods) beginning after December 15, 2015; early adoption is permitted. The guidance is required to be applied retrospectively to all prior periods. The Company does not expect that the adoption of this standard will have a material effect on its financial statements. In July 2015, the FASB issued ASU No. 2015-11, “Simplifying the Measurement of Inventory” (Topic 330). ASU No. 2015-11 eliminates the notions of replacement cost and net realizable value less a normal profit margin.This change is intended to simplify the accounting for inventory. This ASU is effective for annual reporting periods beginning after December 15, 2016, and for interim periods within fiscal years beginning after December 15, 2017. Early adoption is permitted. The guidance is required to be applied prospectively and will be accounted for as a change in accounting principle. The Company does not expect that the adoption of this standard will have a material effect on its financial statements. For information about previous new accounting pronouncements and the potential impact on the Company’s Consolidated Financial Statements, see Note 2 of the Notes to Consolidated Financial Statements in the Company’s 2014 Form 10-K. 15 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This report contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements involve inherent risks and uncertainties. When used in this discussion, the words “believes,” “anticipated,” “expects,” “estimates” and similar expressions are intended to identify such forward-looking statements. Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly release the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors including, but not limited to, those set forth elsewhere in this report. Please see “Risk Factors” in our Annual Report on Form 10-K and in our other filings with the Securities and Exchange Commission. Electric Fuel® is a registered trademark and Arotech™, SWIPES™ and MILO Range™ are all trademarks of Arotech Corporation. All company and product names mentioned may be trademarks or registered trademarks of their respective holders. Unless the context requires otherwise, all references to us refer collectively to Arotech Corporation and its subsidiaries. We make available through our internet website free of charge our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, amendments to such reports and other filings made by us with the SEC, as soon as practicable after we electronically file such reports and filings with the SEC. Our website address is www.arotech.com. The information contained in this website is not incorporated by reference in this report. The following discussion and analysis should be read in conjunction with the interim financial statements and notes thereto appearing elsewhere in this Quarterly Report. We have rounded amounts reported here to the nearest thousand, unless such amounts are more than $1.0 million, in which event we have rounded such amounts to the nearest hundred thousand. Executive Summary We are a defense and security products and services company, engaged in two business areas: interactive simulation for military, law enforcement and commercial markets; and batteries and charging systems for the military, commercial and medical markets. We operate in two business units: ØWe develop, manufacture and market advanced high-tech multimedia and interactive digital solutions for use-of-force training and driving training of military, law enforcement, security, emergency services and other personnel through our Training and Simulation Division. ØWe provide advanced battery solutions, innovative energy management and power distribution technologies and world-class product design and manufacturing services for the aerospace, defense, law enforcement, homeland security markets, and we manufacture and sell lithium and Zinc-Air batteries, for defense and security products and other military applications through our Power Systems Division. For comparative purposes, the results for the six-month period ended June 30, 2014, includes only three months of operations of UEC Electronics, LLC, a South Carolina-based company that we purchased on April 1, 2014. 16 Table of Contents Overview of Results of Operations Acquisitions In the acquisition of subsidiaries, part of the purchase price is allocated to intangible assets and goodwill. Amortization of definite-lived intangible assets related to acquisition of subsidiaries is recorded based on the estimated expected life of the assets. Accordingly, for a period of time following an acquisition, we incur a non-cash charge related to amortization of definite-lived intangible assets in the amount of a fraction (based on the useful life of the definite-lived intangible assets) of the amount recorded as intangible assets. Such amortization charges continued during the first six months of 2015. We are required to review long-lived intangible assets and goodwill for impairment at least annually or whenever events or changes in circumstances indicate that carrying amount of the assets may not be recoverable. If we determine, through the impairment review process, that the carrying amount of these assets has been impaired, we must record the impairment charge in our statement of comprehensive income. We incurred non-cash charges for amortization of intangible assets in the first six months of 2015 and 2014 in the amount of $1,566,000 and $961,000, respectively. Restricted Shares and Restricted Stock Units In accordance with FASB ASC 505-50, we incurred, for the six months ended June 30, 2015 and 2014, compensation expense related to restricted stock units and restricted shares of approximately $335,000 and $258,000, respectively. Our directors received their annual restricted stock grants on April 1, 2015 in accordance with the terms of the directors’ stock compensation plan. Overview of Operating Performance and Backlog Overall, our loss from operations before income tax expense for the six months ended June 30, 2015 was $2.1 million on revenues of $45.9 million, compared to income of $3.2 million on revenues of $50.2 million during the six months ended June 30, 2014. As of June 30, 2015, our overall backlog totaled $58.7 million compared to $74.1 million in the second quarter of 2014. In our Training and Simulation Division, revenues decreased from approximately $28.9 million in the first six months of 2014 to $26.3 million in the first six months of 2015. As of June 30, 2015, our backlog for our Training and Simulation Division totaled $31.6 million compared to $52.4 million in the second quarter of 2014. In our Power Systems Division, revenues decreased from approximately $21.3 million in the first six months of 2014 to approximately $19.5 million in the first six months of 2015. As of June 30, 2015, our backlog for our Power Systems Division totaled $27.1 million, compared to $21.7 million in the second quarter of 2014. The table below details the percentage of total recognized revenue by type of arrangement for the six months ended June 30, 2015 and 2014: Six months ended June 30, Type of Revenue Sale of products % % Maintenance and support agreements % % Long term research and development contracts % % Total % % 17 Table of Contents Functional Currency We consider the United States dollar to be the currency of the primary economic environment in which we and EFL operate and, therefore, both we and EFL have adopted and are using the United States dollar as our functional currency. Transactions and balances originally denominated in U.S. dollars are presented at the original amounts. Gains and losses arising from non-dollar transactions and balances are included in net income. The majority of financial transactions of Epsilor is in New Israeli Shekels (“NIS”) and a substantial portion of Epsilor’s costs is incurred in NIS. Management believes that the NIS is the functional currency of Epsilor. Accordingly, the financial statements of Epsilor have been translated into U.S. dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statement of comprehensive income amounts have been translated using the average exchange rate for the period. The resulting translation adjustments are reported as a component of accumulated other comprehensive income/loss in stockholders’ equity. Results of Operations Three months ended June 30, 2015 compared to the three months ended June 30, 2014. Revenues. Revenues for the three months ended June 30, 2015 totaled $21.6 million, compared to $27.8 million in the comparable period in 2014, a decrease of $6.2 million, or 22.2%. In the second quarter of 2015, revenues were $12.9 million for the Training and Simulation Division (compared to $13.2 million in the second quarter of 2014,a decrease of $311,000, or 2.4%, due primarily to the timing of contracts, especially international MILO efforts); and $8.8 million for the Power Systems Division (compared to $14.6 million in the second quarter of 2014, a decrease of $5.9 million, or 40.1%, due primarily to delays on existing customer programs). Cost of revenues. Cost of revenues totaled $15.4 million during the second quarter of 2015, compared to $17.9 million in the second quarter of 2014, a decrease of $2.5 million, or 13.6%, due primarily to lower costs associated with decreased revenues. Cost of revenues was $7.6 million for the Training and Simulation Division (compared to $7.5 million in the second quarter of 2014, a decrease of $65,000, or 0.9%, also due primarily to lower costs associated with decreased revenues); and $7.8 million for the Power Systems Division (compared to $10.4 million in the second quarter of 2014, a decrease of $2.6 million, or 25%, due primarily to lower costs associated with decreased revenues and incremental costs incurred related to the closure and relocation of the EFB operations from Alabama to South Carolina). Research and development expenses. Research and development expenses for the second quarter of 2015 were $1,250,000 compared to $936,000 during the second quarter of 2014, an increase of $314,000, or 33.5%, due primarily to increased product development activities in our Power Systems Division. 18 Table of Contents Selling and marketing expenses. Selling and marketing expenses for the second quarter of 2015 were $1.4 million, compared to $1.5 million in the second quarter of 2014, a decrease of $148,000, or 9.6%. General and administrative expenses. General and administrative expenses for the second quarter of 2015 were $4.5 million, compared to $4.3 million in the second quarter of 2014, an increase of $260,000, or 6.1%. Amortization of intangible assets. Amortization of intangible assets totaled $705,000 in the second quarter of 2015, compared to $887,000 in the second quarter of 2014, a decrease of $182,000, or 20.5%, due primarily to certain intangible assets related to the UEC acquisition that are subject to a short asset life. Other income, net. Other income totaled $34,000 in the second quarter of 2015, compared to $197,000 in the second quarter of 2014, a decrease of $163,000, due primarily to an insurance settlement received in the second quarter of 2014. Financial expense, net. Financial expense totaled $243,000 in the second quarter of 2015, compared to financial expense of $565,000 in the second quarter of 2014, a decrease of $322,000, or 56.7%, due primarily to non-recurring bank charges incurred in the second quarter of 2014 related to our acquisition of UEC. Income taxes. We recorded $370,000 in tax expense in the second quarter of 2015, compared to $180,000 in tax expense in the second quarter of 2014, an increase of $190,000, or 105.6% primarily due to additional tax being generated in our Training and Simulation Division at the state and local level. Net loss. Due to the factors cited above, we went from a net income of $1.8 million in the second quarter of 2014 to a net loss of $2.2 million in the second quarter of 2015, a difference of $4.0 million. Six months ended June 30, 2015 compared to the six months ended June 30, 2014. Revenues. Revenues for the six months ended June 30, 2015 totaled $45.9 million, compared to $50.2 million in the first six months of 2014, a decrease of $4.3 million, or 8.6%. In the first six months of 2015, revenues were $26.3 million for the Training and Simulation Division (compared to $28.9 million in the first six months of 2014, a decrease of $2.6 million, or 8.8%, due primarily to the timing of contracts, especially international MILO efforts); and $19.5 million for the Power Systems Division (compared to $21.3 million in the first six months of 2014, a decrease of $1.8 million, or 8.4%, due primarily to delays on existing customer programs as well as a Power Systems customer deciding to in-source certain components supplied during the first six month of 2014. Cost of revenues. Cost of revenues totaled $32.8 million during the first six months of 2015, compared to $32.9 million in the first six months of 2014, a decrease of $156,000, less than 1.0%, due primarily to lower costs associated with decreased revenues. Cost of revenues was $16.6 million for the Training and Simulation Division (compared to $17.6 million in the first six months of 2014, a decrease of $1.0 million, or 5.7%, also due primarily to lower costs associated with decreased revenues); and $16.2 million for the Power Systems Division (compared to $15.3 million in the first six months of 2014, an increase of $854,000, or 5.6%, due primarily to lower costs associated with decreased revenues and incremental costs incurred related to the closure and relocation of the EFB operations from Alabama to South Carolina). Research and development expenses. Research and development expenses for the first six months of 2015 were $2.3 million, compared to $1.9 million during the first six months of 2014, an increase of $412,000, or 21.3%, due primarily to increased product development activities in our Power Systems Division. 19 Table of Contents Selling and marketing expenses. Selling and marketing expenses for the first six months of 2015 were $2.6 million, compared to $3.0 million in the first six months of 2014, a decrease of $355,000, or 11.9%, due primarily to the reduction in headcount and marketing efforts associated with the EFB operation. General and administrative expenses. General and administrative expenses for the first six months of 2015 were $9.1 million, compared to $7.8 million in the first six months of 2014, an increase of $1.3 million, or 10.1%, due primarily to having had six months of UEC operations in 2015 compared to three months in 2014. Amortization of intangible assets. Amortization of intangible assets totaled $1,566,000 for the first six months of 2015, compared to $961,000 for the first six months of 2014, an increase of $605,000, or 63%, due primarily to additional amortization expense relating to our acquisition of UEC. Other income, net. Other income totaled $945,000 in the first six months of 2015, compared to $229,000 in the first six months of 2014, an increase of $716,000, due primarily to the sale of land and buildings associated with our Armor business in Alabama. Financial expense, net. Financial expense totaled $571,000 in the first six months of 2015, compared to financial expense of $683,000 in the first six months of 2014, a decrease of $112,000, or 16.4%. Income taxes.We recorded $610,000 in tax expense in the first six months of 2015, compared to $379,000 in tax expense in the first six months of 2014, an increase of $231,000, or 61.1%, primarily due to additional tax being generated in our Training and Simulation Division at the state and local level. Net loss. Due to the factors cited above, we went from a net income of $2.8 million in the first six months of 2014 to a net loss of $2.7 million in the first six months of 2015, a difference of $5.5 million. Liquidity and Capital Resources As of June 30, 2015, we had $12.1 million in cash and $239,000 in restricted collateral deposits, as compared to December 31, 2014, when we had $11.3 million in cash and $236,000 in restricted collateral deposits. We also had $6.0 million in available, unused bank lines of credit with our main bank as of June 30, 2015, under a $15.0 million credit facility under our FAAC subsidiary. On April 1, 2014, pursuant to an Amended and Restated Credit Agreement (the “Amended Credit Agreement”), the parties to the original credit agreement (the “Original Credit Agreement”) agreed to amend the Line of Credit to add two term loans to it: an $18.0 million 61-month senior term loan at an interest rate of 3.75% over LIBOR, and a $4.5 million 61-month B term loan at an interest rate of 5.5% over LIBOR. The interest rate charged as of December 31, 2014 was 3.91% for term loan A and 5.66% for term loan B. Principal payments are made monthly for term loan A and quarterly for term loan B. Interest is paid monthly for both loans. Pursuant to a joinder agreement that took effect upon our acquisition of UEC (the “Joinder Agreement”), UEC became a party to the Amended Credit Agreement as a co-borrower with FAAC, and provided a guaranty and security substantially identical to those granted by us and EFB. We, FAAC, and EFB also entered into a patent and trademark security agreement with the Bank; upon effectiveness of the Joinder Agreement, UEC executed a substantially identical agreement. 20 Table of Contents Certain covenants contained in the Original Credit Agreement have been modified in the Amended Credit Agreement. Commencing with the fiscal quarter ending September 30, 2014, our “Fixed Charge Coverage Ratio,” determined on a combined basis with UEC and otherwise computed in the same manner as under the Original Credit Agreement, has been raised to 1.25 to 1 from 1.10 to 1. “Net Advances to Affiliates” are now defined with reference to FAAC or UEC, as the case may be, and may not increase by more than $5,500,000 on a combined basis for both borrowers in any calendar year over a “Base Amount” to be determined by mutual agreement of FAAC and the Bank.Effective at the end of the second quarter of 2015, the Bank eliminated the covenant that provided that UEC’s earnings before interest, taxes, depreciation and amortization with certain add-backs (“EBITDA”), may not be less than $4,500,000 for any trailing twelve-month period ending at the end of a fiscal quarter (“Test Period”). In addition, we also maintain a ratio of “Combined Funded Indebtedness” (defined as all indebtedness (a) in respect of money borrowed, (b) evidenced by a note, debenture or other like written obligation to pay money, (c) in respect of rent or hire of property under leases or lease arrangements which under GAAP are required to be capitalized or (d) in respect of obligations under conditional sales or other title retention agreements, all as determined on a combined basis for FAAC and UEC less (e) cash held on account with the Bank) to “Combined Adjusted EBITDA” (defined as EBITDA of FAAC and UEC computed on a combined basis) may not exceed (a) 2.25 to 1.0 for the Test Period ending September 30, 2014 or any Test Period ending as of the end of any fiscal quarter thereafter prior to the fiscal quarter ending March 31, 2015 or (b) 2.00 to 1.0 for the Test Period ending March 31, 2015 or any Test Period ending as of the end of any fiscal quarter thereafter. We were in compliance with all debt covenants as of June 30, 2015. We used available funds in the six months ended June 30, 2015 primarily for working capital needs and investment in fixed assets. We purchased approximately $1.1 million of fixed assets during the six months ended June 30, 2015. Our net fixed assets amounted to $6.6 million at quarter end. Net cash used in operating activities for the six months ended June 30, 2015 and 2014 was $3.2 million and $736,000, respectively, a net change of $2.5 million. This difference was due primarily to the operating loss in the first six months of 2015. Net cash used in investing activities for the six months ended June 30, 2015 and 2014 was $212,000 and $29.8 million, respectively, a net change of $29.6 million. This difference was due primarily to the acquisition of UEC on April 1, 2014. Net cash provided by financing activities for the six months ended June 30, 2015 and 2014 was $4.0 million and $25.7 million, respectively, a net change of $21.7 million. The difference primarily related to the financing of the acquisition of UEC. As of June 30, 2015, we had approximately $6.5 million in short-term bank debt under our credit facility and $18.9 million in long-term loans outstanding, which included $4.4 million in current debt and $14.5 million in long term debt. This is in comparison to December 31, 2014, when we had a negligible amount of short-term bank debt and $21.3 million in long-term debt outstanding. Subject to all of the reservations regarding “forward-looking statements” set forth above, we believe that our present cash position, anticipated cash flows from operations and lines of credit should be sufficient to satisfy our current estimated cash requirements through the next twelve months. In this connection, we note that from time to time our working capital needs are partially dependent on our subsidiaries’ lines of credit. 21 Table of Contents ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Foreign Currency Exchange Rate Risk Since a significant part of our sales and expenses are denominated in U.S. dollars, we have experienced only minor foreign exchange gains and losses to date, and do not expect to incur significant gains and losses in 2015 Certain of our research, development and production activities are carried out by our Israeli subsidiary, Epsilor-EFL, at its facility in Beit Shemesh, and accordingly we have sales and expenses in NIS. Additionally, our Epsilor-EFL subsidiary operates primarily in NIS. However, the majority of our sales are made outside Israel in U.S. dollars, and a substantial portion of our costs are incurred in U.S. dollars. Therefore, our functional currency is the U.S. dollar. While we conduct our business primarily in U.S. dollars, some of our agreements are denominated in foreign currencies, which could have an adverse effect on the revenues that we incur in foreign currencies. We do not hold or issue derivative financial instruments for trading or speculative purposes. ITEM 4. CONTROLS AND PROCEDURES. As of the end of the period covered by this report, an evaluation was carried out by the Company’s management, with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934). Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that these disclosure controls and procedures were effective as of the end of the period covered by this report. In addition, no change in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934) occurred during our most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 22 Table of Contents PART II ITEM 1A. RISK FACTORS. For information regarding our risk factors, please refer to Item 1A in our Annual Report on Form 10-K for the year ended December 31, 2014. We do not believe that there have been any material changes in the risk factors disclosed in the Annual Report on Form 10-K. ITEM 6. EXHIBITS. The following documents are filed as exhibits to this report: Exhibit Number Description Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 23 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:August 11, 2015 AROTECH CORPORATION By: /s/ Steven Esses Name: Steven Esses Title: President and CEO (Principal Executive Officer) By: /s/ Thomas J. Paup Name: Thomas J. Paup Title: Senior Vice President – Finance and CFO (Principal Financial Officer) 24
